November 15, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                            HAROLD MASON, Appellant

NO. 14-11-00493-CV                      V.

                        TERRANCE SMALLWOOD, Appellee
                             ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on May 11, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
HAROLD MASON.
      We further order this decision certified below for observance.